PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ANDREOLI-FANG, JENNIFER
Application No. 16/436,245
Filed: June 10, 2019
Attorney Docket No. 60999CON
For: SYSTEM AND METHOD FOR GRANT ASSIGNMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of David Smith appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 15, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 16, 2020. A Notice of Abandonment was mailed February 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2464 for appropriate action in the normal course of business on the reply received April 22, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. 

All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2400.


/APRIL M WISE/Paralegal Specialist, Office of Petitions